Citation Nr: 0908070	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-03 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain.  

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran reportedly served on active duty from August 1983 
to January 1993.  

The matters of service connection for a left knee disability 
and lumbosacral strain come to the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), which 
addressed several issues.  A notice of disagreement was filed 
in February 2004, a statement of the case was issued in 
December 2004, and a substantive appeal was received in 
January 2005.  The matter of service connection for bilateral 
carpal tunnel syndrome comes to the Board from a June 2004 
rating decision of a VA RO.  A notice of disagreement was 
filed in October 2004, a statement of the case was issued in 
May 2005, and a substantive appeal was received in May 2005.  
The Veteran testified at a hearing before the Board in 
January 2009.  

The December 2003 rating decision also denied service 
connection for sleep apnea but this benefit was subsequently 
granted by rating decision in May 2005.  The issue of service 
connection for sleep apnea is therefore no longer in 
appellate status. 


FINDINGS OF FACT

1.  In January 2009, prior to the promulgation of a decision 
in the appeal, the Veteran withdrew his appeal for service 
connection for lumbosacral strain.  

2.  A left knee disability was not manifested during the 
veteran's active duty service, nor is a left knee disability 
otherwise related to the veteran's active duty service.

3.  Bilateral carpal tunnel syndrome was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is it otherwise related to such service or to 
any injury during service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have 
been met on the issue of entitlement to service connection 
for lumbosacral strain.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  A left knee disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

3.  Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to be incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in March 2003 with regard to a left knee disability and 
lumbosacral strain and in January 2004 with regard to 
bilateral carpal tunnel syndrome.  Additionally, in March 
2006, the Veteran was provided with notice of the types of 
evidence necessary to establish a disability rating and the 
type of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the Veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, in light of the 
following decision which finds that the preponderance of the 
evidence is against the Veteran's claims, any questions as to 
the appropriate disability ratings and effective dates to be 
assigned are rendered moot.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records and post-service VA medical records.  The 
evidence of record also contains reports of VA examinations 
performed in June 2003 and October 2005.  The examination 
reports obtained are fully adequate and contain sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d. 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.  For all the foregoing reasons, 
the Board will proceed to the merits of the veteran's appeal.  



Lumbosacral Strain

Criteria & Analysis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  Withdrawal may be made by the appellant or his or 
her authorized representative.  See 38 C.F.R. § 20.204.

As noted in the Introduction, in a December 2003 rating 
decision, the RO denied service connection for lumbosacral 
strain.  At the January 2009 Board hearing, the Veteran 
withdrew his appeal of this issue.  Thus, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to this issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal on this 
matter and the issue of service connection for lumbosacral 
strain is dismissed.

Left Knee Disability

Service Connection Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic disease of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


Analysis

Several service treatment records starting in May 1990 
reflect that the Veteran was assessed with patella femoral 
syndrome.  Service Reports of Medical Examinations dated in 
August 1987, December 1987, April 1990, November 1990, and in 
January 1993 for separation purposes, reflect that the 
veteran's lower extremities were clinically evaluated as 
normal.  Service Reports of Medical History dated in August 
1987, December 1987, April 1990, October 1990, November 1990, 
and in January 1993 for separation purposes, reflect that the 
Veteran checked the 'no' box for "trick" or locked knee.  

The Veteran underwent a VA examination in June 2003 by an 
orthopedic physician.  He reported persistent intermittent 
pain "under the kneecap" since service.  

Upon physical examination, the Veteran was morbidly obese.  
There was obscuration of normal landmark architecture due to 
his body mass.  The examiner diagnosed recurrent to chronic 
pes anserine bursitis left knee.  The examiner opined that 
there is no objective evidence to suggest or support a causal 
relationship between the Veteran's current condition and 
those conditions for which he was treated during service.  
The examiner reasoned that the more likely etiology for his 
current condition includes chronic obesity and chronic 
deconditioning, both of which were well documented throughout 
his service, as well as in evidence upon the examination.  

A letter from a VA Family Medicine physician, dated in 
January 2009, reflects that it is more likely than not that 
left knee patellofemoral syndrome is related to military 
service.  The physician noted that the Veteran was treated 
several times for left knee patellofemoral syndrome in 
service.  

The Board has considered the January 2009 opinion by the 
Family Medicine physician that the Veteran's left knee 
disability is more likely than not related to military 
service.  However, no rationale was given.  The Board finds 
that the January 2009 opinion is of diminished probative 
value.  The Board notes that the June 2003 VA examiner gave a 
detailed rationale for the opinion that there is no objective 
evidence to suggest or support a causal relationship between 
the Veteran's current condition and those conditions for 
which he was treated during service.  Moreover, the Board 
notes that the June 2003 VA examiner is an orthopedic 
physician, while a January 2009 statement is from a family 
medicine physician.  The Board therefore finds that the June 
2003 VA examination findings are entitled to more weight.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.  

Finally, the Board has considered the Veteran's own lay 
statements to the effect that his left knee disability is 
causally related to his active service; however, it is noted 
that there is no adequate medical evidence of record to 
support such a theory and the Veteran has not been shown to 
have the medical expertise necessary to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Thus, service connection for a left knee disability is not 
warranted.  

Carpal Tunnel Syndrome

Analysis

Service Reports of Medical Examinations dated in August 1987, 
December 1987, April 1990, November 1990, and in January 1993 
for separation purposes, reflect that the Veteran's upper 
extremities were clinically evaluated as normal.  There are 
no other service treatment records related to carpal tunnel 
syndrome.  

VA outpatient treatment records dated in October 2003 reflect 
that the Veteran was assessed with carpal tunnel syndrome.  
In June 2005, it was noted that the Veteran's bilateral 
carpal tunnel syndrome may be a result of typing for extended 
periods of time as a radioman in the service.

The Veteran underwent a VA examination in October 2005.  He 
reported bilateral carpal tunnel syndrome for 8 years.  He 
stated that there was tingling and numbness of the fingers at 
fingers and palm.  He reported weakness of the fingers at 
left hand grip.  He stated that the symptoms occurred 
constantly.  

Following physical examination, the examiner diagnosed 
bilateral carpal tunnel syndrome.  The examiner noted the 
June 2005 VA outpatient treatment record which reflected that 
bilateral carpal tunnel syndrome may be due to service.  The 
examiner opined that it is less likely due to service related 
work.  The examiner reasoned that there was no evidence of a 
carpal tunnel syndrome related complaint ever documented in 
service.  The examiner also noted that available VA medical 
records documented a history of symptoms for only weeks.  

A letter from a VA Family Medicine physician, dated in 
December 2008, reflects that bilateral carpal tunnel syndrome 
was more likely than not related to military service.  

The Board has considered the December 2008 opinion that the 
Veteran's bilateral carpal tunnel syndrome is more likely 
than not related to military service.  However, no rationale 
was given.  The Board finds that the December 2008 opinion is 
of diminished probative value.  The Board notes that the 
October 2005 VA examiner gave a detailed rationale for the 
opinion that bilateral carpal tunnel syndrome is less likely 
due to service related work.  The Board therefore finds that 
the October 2005 VA examination findings are entitled to more 
weight than the December 2008 statement.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.  

Finally, the Board has considered the Veteran's own lay 
statements to the effect that carpal tunnel syndrome is 
causally related to his active service; however, it is noted 
that there is no adequate medical evidence of record to 
support such a theory and the Veteran has not been shown to 
have the medical expertise necessary to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Thus, service connection for bilateral carpal tunnel syndrome 
is not warranted.  




ORDER

The appeal for service connection for lumbosacral strain is 
dismissed.  

Service connection for left knee disability is not warranted.  

Service connection for bilateral carpal tunnel syndrome is 
not warranted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


